UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 13, 2007 BNCCORP, Inc. (Exact name of registrant as specified in its charter) Delaware0-2629045-0402816 (State of incorporation)(Commission File Number)(IRS Employer Identification No.) 322 East Main, Bismarck, North Dakota58501 (Address of principal executive offices)(Zip Code) (701) 250-3040 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.03AMENDMENT TO ARTICLES OR INCORPORATION OR BYLAWS; CHANGE IN FISCAL YEAR. On December 13, 2007, Section 7 of the Bylaws of BNCCORP, Inc. was amended to provide for the issuance and transfer of uncertificated securities in order to meet the requirements of the Direct Registration System, a condition to continued listing on the Nasdaq Global Market. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS (a) - (c)Not applicable. (d)Exhibits Exhibit Number Description 3.1 Amended Section 7 of the by-laws of BNCCORP, Inc. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. BNCCORP, INC. Date: December 18, 2007 By: /s/Gregory K. Cleveland Gregory K. Cleveland President 3
